                       Case 4:20-cv-05840-DMR Document 1-12 Filed 08/19/20 Page 1 of 2
BGP peering - Google Search                                                                                                                         7/29/20, 3:42 PM




   Google                                                                                                                    x Q.
                                                                                                                             r~


                         0.   All   G Videos      @ News         [;;] Images       0   Maps        ; More           Settings [ Tools (
                                                                                                                             ~'



                           Sep 24, 2015   T    All results   T   Clear

                         www.cisco.com > ios > iproute_bgp >configuration> b...         T   cPDF

                         BGP Cost Community - Cisco
                         Sep 24, 2015 - This document assumes that BGP is configured in your network and that peering
                         has been established. IP Routing : BGP Configuration Guide, Cisco IOS XE ...



                         r People also ask

                         I Do BGP peers have to be directly connected?                                                           v



                         ~t-is a BG;~er~ _ __                                                                                    v


                              How do I establish a BGP neighbor?                                                                 v
                                                       - - - - ·-···--·--- - - - - - - - - - - - - - - - -
                              How does BGP choose the best path?                                                                 v

                                                                                                                            Feedback



                         community.cisco.com > routing >td-p       T



                         [BGP] Too long time to converge the fai. .. - Cisco Community
                         Sep 24, 2015 - BGP will use the lowest of the tim ers during peering negotiation , so you could
                         change your timers to something lower for keepalive and hold times. That would .. .


                          networkengineering.stackexchange.com >questions > b..

                          bird internet routing daemon iBGP - Network Engineering ...
                          Sep 24 , 2015 - ... protocol bgp iBGP_ INSTANCE {local as 500000; # local AS neighbor
                          144.233. 0.3 as 500000; # iBGP peering to R2, change to 144.233.0.2 at R2 keepalive.
                          2 answers


                          mountainss.wordpress.com > tag > expressroute            T



                          ExpressRoute I Cloud and Datacenter Management Blog
                          Sep 24, 2015 - Dynamic routing between your network and Microsoft over industry standard
                          protocols (BGP). Built-in redundancy in every peering location for higher reliability.


                          www.npmjs.com >search > q=keywords :bgp              T




                          keywords:bgp - npm search
                          Sep 24, 2015 - Description. A JS library for manipulating IP addresses, prefixes and ranges.
                          Supports both 1Pv4 and 1Pv6. Keywords. ip · prefix · range · ipv4 · ipv6 · internet ...
                          Missing : ~ \ Must include: peering


                          packetpushers.net > eigrp-scaling-puzzle       T



                          An EIGRP Scaling Puzzle - Packet Pushers
                          Sep 24, 2015 - If BGP is being contemplated for some other use in the network, and it's likely to
                          be ... what else you're going to get, other than perhaps more control over peering, etc. Third,
                          convergence isn't about BFD with BGP or with EIGRP -                it's about the


                          null.53bits.co.uk > .

                          - VASI Inter-VPN Routing - Navigation
                          Sep 24, 2015 -At this point R1 and R2 are peered inside the CUST1 VRF and R2 and R3 are.
                          ne_
                            i description VASl-lnside-VRF-CUST1 address-family ipv4 vrf CUST1 bgp ...



 https :/ /www.google .com/sea rch?client = safa ri&rls=e n&tbs =cd r%3A 1... nt = psy-a b&ved = Oah U KEwj2zMP_w_PqAhVVFzQ IHYZ NA1OQ4d UDCAs&uact= 5     Page 1 of 2
                        Case 4:20-cv-05840-DMR Document 1-12 Filed 08/19/20 Page 2 of 2
BGP peering - Google Search                                                                                                                               7/29/20, 3:42 PM


                          www.sota.co.uk > Facilities   T



                          Sota I Professional IT Managed Services I UK I London I Kent ...
                          Sep 24, 20 15 - Sotaconnect Core Metro and BGP connecitivity services . ... Tier-1 global transit
                          providers, LINX and LONAP peering exchanges and other network operators.


                          www.adaptiveinfotech.com > lauris-onli ne > lauris-onli ..

                          Lauris Online: System Security - Adaptive lnfotech
                          Sep 25, 2015 - Such peering agreements do not provide for any service quality guarantee . ... in
                          place; We use BGP routing to deliver packets to end users via the shortest path .


                          quizlet.com > •.• > Computer Networks       T



                          Networking Flashcards I Quizlet
                          Sep 24, 2015 - BGP is the routing protocol used by these networks to negotiate these complex
                          ... peering. A voluntary interconnection of administrati vely separate Internet .


                          Ad • www.he.neV     T



                          100G IP Transit $6000/month - Global Internet Backbone
                          IP Transit For Your Network, Reach More Networks With Lower Latency. Price Matching. Turn up
                          within 7 days. 24 x 7 NOC. Features : Port Availability, Flexible Billing, Rapid Turnaround
                          Capability, Ability To Grow With You.
                           IP Transit Deals · Free Quote



                                                                          Google           >
                                                                              1 2         Next


                          • Lower Peters Canyon, Irvine, CA - From your Internet address - Use precise location - Learn more

                           Help     Send feedback           Privacy       Terms




 https :/ iwww .goog le .com/search?client =safari &rl s = e n&tbs =cd r%3A1... nt= psy-a b&ved = Oa h U KEwj2zMP_w_Pq AhVVFzQ IHY Z NA10 Q4d U DCAs&uact= 5     Page 2 of 2
